    Entered: September 4th, 2019
                                   Case 18-19888   Doc 43   Filed 09/04/19   Page 1 of 4
    Signed: September 4th, 2019

    SO ORDERED




                                          IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF MARYLAND
                                                      Located in Baltimore

                          IN RE:
                                                                   Case No. 18-19888-NVA
                          TRALENE PUTMAN                           Chapter 13
                          AKA TRALENE JOHNSON, AKA
                          TRALENE HICKS

                               Debtor

                          IGLOO SERIES IV TRUST
                          8950 Cypress Waters Blvd
                          Coppell, TX 75019
                                                                   Motion No.
                               Movant
                          v.
    Rosenberg &
  Associates, LLC
  4340 East West          TRALENE PUTMAN
Highway, Suite 600
Bethesda, MD 20814
                          AKA Tralene Johnson, AKA Tralene
File Number: 71365
                          Hicks
                          114 Liason Court
                          Odenton, MD 21113

                               Respondents

                                         CONSENT ORDER MODIFYING AUTOMATIC STAY

                                  Upon consideration of the Movant's Motion Seeking Relief from the Automatic
                         Stay, the parties having reached an agreement, and good cause having been shown,
                         it is by the United States Bankruptcy Court for the District of Maryland




                                                                Page 1
                             Case 18-19888      Doc 43    Filed 09/04/19    Page 2 of 4

                            ORDERED that the Automatic Stay be, and it is hereby, modified pursuant to
                     11 U.S.C. Sections 362(d), to permit Movant to commence foreclosure proceeding in
                     the Circuit Court for Anne Arundel County, Maryland, against the real property and
                     improvements with a legal description of “All that certain lot or parcel of land, situate
                     in Anne Arundel County, State of Maryland, and more particularly described as
                     follows:

                           Lot 119, as shown on a Plat entitled “Plats One thru Six, Seven Oaks, Planned
                     Unit Development, Parcel 8 - Section 1” as per Plat thereof recorded among the Land
                     Records Pages 28-33, Plat Nos. 9953-9958.

                           Together with all improvements thereupon, and all rights, alleys, ways ,
                     waters, easements, privileges, appurtenances and advantages to the same
                     belonging or appertaining thereunto. Subject to all covenants and restrictions of
                     record”, also known as 114 Liason Court, Odenton, MD 21113 and to allow the
                     successful purchaser to obtain possession of same; and be it further

                           ORDERED that the above Order be and it is hereby, stayed provided that the
                     Debtor:

                            1. Make a payment to the Movant of $1,334.72 said payment represents the
                     regular mortgage payment by September 1st, 2019 and continue thereafter to make
                     regular monthly payments as they become due pursuant to the terms of the
                     Promissory Note secured by the Deed of Trust on the above referenced property;
                     and

                           2. Make a payment to the Movant of $171.85 by September 15th, 2019 (said
                     payment represents 1/6 of the arrears of $1,031.00 which is comprised of Attorney
                     fees and costs of $1,031.00 and continue to make payments of $171.83 by the 15th
                     of each month through and including February 15th, 2020; and

    Rosenberg &
  Associates, LLC
  4340 East West            3. All payments to the Movant should be made to:
Highway, Suite 600
Bethesda, MD 20814
                             Nationstar Mortgage LLC d/b/a Mr. Cooper
File Number: 71365
                             Attn: Payment Processing
                             PO Box 619094
                             Dallas, TX. 75261-9741


                             To the extent the Debtor defaults in making the above specified cure or regular
                     payments within the first sixty days of the cure the Movant shall be immediately free
                     to proceed with foreclosure of its security instrument; the forbearance provisions of
                     this order will immediately terminate upon the failure to timely tender any and all
                     payments within the first sixty days of this order and the filing of the Notice of
                     Secured Creditor's Right to Commence Foreclosure Proceedings. If being
                     understood between the parties that strict compliance provision is intended as good
                     faith consideration for this order. Upon default and termination of the forbearance
                     provisions under this paragraph, the Movant shall file a Notice of Secured Creditor's
                     Right to Commence Foreclosure Proceedings. If the debtor defaults upon payment
                     under the terms of this order and if said default occurs outside of the sixty day period
                                                               Page 2
                             Case 18-19888       Doc 43    Filed 09/04/19     Page 3 of 4

                     set forth in this paragraph or if any payments which have been acknowledged in the
                     calculation of the mortgage arrearage in this order, but which subsequently fail to
                     clear and are dishonored then the Movant shall mail notice to the Debtor allowing an
                     additional ten (10) days from the mailing of the notice to cure in certified funds and
                     shall file an Affidavit of Default with the Court. Attorney fees for filing each Affidavit of
                     Default may be $100.00 with additional charges for objections and/or hearings. If
                     after ten (10) days from the mailing of the notice, the payment remains in arrears,
                     Movant or its attorney shall be free to commence a foreclosure proceeding on the
                     real property and improvements described above, without further order of court

                           Upon the filing of the third such affidavit, the Automatic Stay shall immediately
                     terminate; and be it further

                             ORDERED that the fourteen (14) day stay of Rule 4001(a)(3) be, and it is
                     hereby, waived and the terms of this Order are immediately enforceable; and be it
                     further
                             ORDERED that the Automatic Stay of 11 U.S.C. Section 362 be, and it
                     hereby, shall not be reimposed as to the Debtor's interest, by the conversion of this
                     case to a case under any other chapter of the Bankruptcy Code.




                     AGREED AND CONSENTED TO:

                       /s/ Mark D. Meyer, Esq.                                 /s/ David L. Ruben
                       Mark D. Meyer, Esq.                                     David L. Ruben
                       Attorney for Movant                                     Attorney for Debtor


    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814
                                 cc:
File Number: 71365
                                 Mark D. Meyer, Esquire
                                 Rosenberg & Associates, LLC
                                 4340 East West Highway, Suite 600
                                 Bethesda, MD 20814

                                 Robert S. Thomas, II
                                 Trustee
                                 300 E. Joppa Road
                                 Suite 409
                                 Towson, MD 21286



                                 David L. Ruben, Esquire
                                 Law Offices of David Ruben
                                 7310 Ritchie Highway, Suite 704
                                 Glen Burnie MD 21061
                                                            Page 3
                            Case 18-19888     Doc 43    Filed 09/04/19    Page 4 of 4



                                Tralene Putman
                                AKA Tralene Johnson, AKA Tralene Hicks
                                114 Liason Court
                                Odenton, MD 21113



                            I HEREBY CERTIFY that the terms of the copy of the consent order submitted
                     to the Court are identical to those set forth in the original consent order; and the
                     signatures represented by the /s/__________ on this copy reference the signatures
                     of consenting parties on the original consent order.

                                                                         /s/ Mark D. Meyer, Esq.
                                                                         Mark D. Meyer, Esq.



                                                        End of Order




    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814

File Number: 71365




                                                            Page 4
